DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment to the claims filed 12/08/2020 has been entered. Claim(s) 21, 31 and 41 is/are currently amended. Claim(s) 1-20, 22-23, 25-26 and 33-34 has/have been canceled. New claim(s) 42-47 has/have been added. Claim(s) 21, 24, 27-32 and 35-47 is/are pending, with claim(s) 32 and 36-40 withdrawn from consideration for being directed to a non-elected invention and/or species. 

Rejections Withdrawn
Rejections under 35 U.S.C. 112(a) (pre-AIA  35 U.S.C. 112, first paragraph) not reproduced below has/have been withdrawn in view of Applicant's submitted remarks and/or amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 27 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 27 and claims dependent thereon, the limitation "process the filtered, digitized data to distinguish respiratory functions of a user on the mattress, and to distinguish a snoring state of the user; and in response to the processing of the filtered, digitized data, trigger an automatic movement of at least a portion of the mattress or chair support" is indefinite. The relationship between the processing "to distinguish respiratory functions of a user on the mattress, and to distinguish a snoring state of the user" and the triggering of the automatic movement is unclear. It is unclear if the automatic movement is triggered in response to respiratory functions, in response to a snoring state, in response to a combination of the two, etc.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 21, 24 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0063982 A1 (previously cited, Sullivan) in view of US 2005/0022606 A1 (previously cited, Partin); or alternatively, over Sullivan in view of Partin and US 4,679,569 A (previously cited, Lee).
Regarding claim 21, Sullivan teaches and/or suggests a system for monitoring heart and respiration rates of a human subject at rest, comprising, in operative condition: 
a sensing unit having (i) a fluid or gas-filled pad (Abstract, fluid-filled pad) adapted for use with a mattress or chair support (¶ [0101]), for cushioning at least an upper body portion of a subject lying on or resting against the mattress or chair support (¶ [0096] where the sensor is situated directly beneath the center of the patient's chest), and (ii) a pressure sensor in gas or fluid communication with gas or fluid in the fluid or gas-filled pad (Abstract, PVDF film incorporated in the pad; ¶ [0103]), for generating electrical signals in response to pressure variations within the fluid or gas in the pad (Abstract, where the sensor converts mechanical energy into analog voltage signals; ¶ [0103]);
an ambient-null device comprising a fluid or gas-filled ambient pad (¶ [0073] second sensor not in contact with the body; Abstract, wherein the sensor may be incorporate into a fluid-filled pad) and an ambient pressure sensor in fluid or gas communication with fluid in the ambient 
a monitoring unit operatively connected to the sensing unit and the ambient-null device (Abstract, microcomputer and associated front-end hardware), the monitoring unit configured to: (i) receive signals from the sensing unit and the ambient-null device (¶¶ [0072]-[0073] wherein the computer system receives output from the sensors), (ii) process signals received from the sensing unit and the ambient-null device to filter ambient motion from pressure variations indicated by signals received from the sensing unit (¶ [0073] subtracting sensor outputs to yield the body signal of interest), (iii) generate information about the heart and respiration rates of the subject using the signals received from the sensing unit that have been filtered to remove ambient motion (¶ [0072] calculating respiration and heart rate 15 from the time series data), and (iv) relay such information to a monitoring station or individual (¶ [0078] displaying heart and respiration information, e.g., Figs. 4-5).
Sullivan does not teach a first pump in fluid or gas communication with the fluid or gas filled pad for maintaining fluid or gas within the pad at a selected pressure or within a defined pressure range, or the fluid or gas-filled ambient pad is in fluid or gas communication with a second pump for filling the fluid or gas-filled ambient pad. 
Partin teaches/suggests a system comprising sensing unit having (i) a fluid or gas-filled pad adapted for use with a mattress or chair support, for cushioning at least an upper body portion of a subject lying on or resting against the mattress or chair support, and (ii) a pressure sensor in gas or fluid communication with gas or fluid in the fluid or gas-filled pad, for generating electrical signals etc. as described in ¶ [0010], equipped with a fluid-filled bladder 12 and a pressure sensor 16 detecting the pressure of the bladder to generate a pressure signal VPS); a monitoring unit operatively connected to the sensing unit (Fig. 1, processing circuitry); and a first pump in fluid or gas communication with the fluid or gas filled pad for maintaining fluid or gas within the pad at a selected pressure or within a defined pressure range (¶ [0012] fluid pumping system (FPS) 50 for controlling the base inflation pressure of the pad). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sullivan with a first pump in fluid or gas communication with the fluid or gas filled pad for maintaining fluid or gas within the pad at a selected pressure or within a defined pressure range as taught/suggested by Partin in order to optimize and/or balance measurement of heart and respiration rate components and patient comfort (Partin, ¶ [0012]). Furthermore, as Sullivan teaches/suggests the ambient-null device is a second fluid-filled pad allowing the signals generated thereby to be merely subtracted from the sensing unit signals as noted above, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sullivan with the fluid or gas-filled ambient pad comparably being in fluid or gas communication with a pump for filling and/or similarly maintaining the base pressure of the ambient pad in order to produce comparable measuring conditions in the ambient pad, thereby allowing the signals generated by the ambient unit to be readily or reliably/accurately subtracted from the signals generated by the sensing unit (Sullivan, as described in ¶ [0073]). 
Sullivan as modified does not expressly teach a weight is carried on the ambient pad. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system of Sullivan with the an ambient-
Alternatively/Additionally, Lee teaches and/or suggests a system comprising a sensing unit generating electrical signals in response to pressure variations due to physiological motion (unit 210) and an ambient motion unit generating electrical signals in response to ambient motion in the vicinity of the subject (unit 220), wherein the ambient motion unit comprises a weight substantially equal to the weight of the subject being sensed (col. 6, line 50 - col. 7, line 25, wherein the reference unit mass is equal to the mass of the subject on the sensing unit). It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Sullivan with the ambient-null device further comprising a weight carried on the ambient pad for exerting pressure thereon (e.g., equal to the weight of the subject on the sensing unit) as taught/suggested by Lee so that ambient motion affects both the sensing unit and ambient null-device equally, and can be readily subtracted from the sensing unit output (Lee, col. 6, line 50 - col. 7, line 25). 
Regarding claim 24, Sullivan as modified teaches/suggests the pressure sensor of the sensing unit and the ambient pressure sensor of the ambient-null device are the same type of sensor (¶ [0073] wherein both sensors are piezoelectric sensors).
Regarding claim 29, Sullivan as modified teaches/suggests the limitations of claim 21, as discussed above, but does not teach the monitoring unit is further configured to determine an average static pressure within the fluid or gas-filled pad of the sensing unit and calculate a weight of the subject using the determined average static pressure. 
Partin teaches/suggests a similar system as discussed above, wherein the monitoring unit is configured to calculate a weight of the subject (weight signal WT). Partin further discloses said weight may be calculated by determining an average static pressure within the fluid or gas-filled pad of the sensing unit (¶ [0003] wherein average fluid pressure in the bladder is proportional to the occupant weight). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Sullivan with the monitoring unit being further configured to determine an average static pressure within the fluid or gas-filled pad of the sensing unit and calculate a weight of the subject using the determined average static pressure as taught/suggested by Partin in order to confirm the presence of the subject (Partin, claim 20), particularly for environments in which the subject may freely move about, such as in a hospital or within the home (Sullivan, ¶ [0101]). 

Claim(s) 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Sullivan in view of Partin (or Sullivan in view of Partin and Lee) as applied to claim(s) 21 above, and further in view of US 4,848,360 A (previously cited, Palsgard) and US 6,468,234 B1 (previously cited, Van der Loos).
Regarding claim 27, Sullivan as modified teaches/suggests the limitations of claim 21, as discussed above and further discloses the monitoring unit is further configured to: generate filtered 
Sullivan does not teach the filtered frequency bands are outside the frequency bands containing signals of human snore activity, or processing the filtered, digitized data to distinguish a snoring state of the user. 
Palsgard teaches/suggests a sensing unit for use with a mattress or chair support comprising a pressure sensor for generating electrical signals in response to pressure variations (box 4, or detecting arrangement thereof, including microphone 5) and a monitoring unit (Fig. 2, circuitry for detecting signals and determining if the signals are periodically appearing at time intervals that are typical for snores) configured to generate filtered data by filtering the signals received from the sensing unit to remove one or more filtered frequency bands, the filtered frequency bands being outside the frequency bands containing signals of human snore activity (col. 2, line 53 - col. 3, line 13, wherein the signals coming from the filter assembly are almost without exception derived from sounds with a frequency of 100 Hz ± 20 Hz, which corresponds to the frequency of typical snoring sound); process the data to distinguish a snoring state of the user (col. 2, lines 6-14, determining if a detected sound has a periodicity associated with snoring); and in response to said processing, etc.). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Sullivan with the filtered frequency bands further being outside the frequency bands containing human snore activity; further processing the filtered, digitized data to distinguish a snoring state of the user; and in response to the processing of the filtered, digitized data, trigger an automatic movement as taught/suggested by Palsgard in order to prevent snoring of the subject in a manner that does not wake him/her or other persons (Palsgard, col. 1, lines 9-28), particularly for environments in which the subject is in proximity to other people, such as in a hospital or within his/her home (Sullivan, ¶ [0101]; Palsgard, col. 1, lines 9-28).
Sullivan as modified does not expressly teach the triggered movement is of at least a portion of the mattress or chair support. Van der Loos teaches/suggests in response to a snoring state of the user, triggering an automatic movement of at least a portion of a mattress or chair support (col. 2, lines 49-57, active tilting mattress support activated to encourage a person to roll over to alleviate snoring; col. 5, lines 21-43, moving certain cells of the mattress up and others down to encourage a person roll over into another position; etc.). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Sullivan with alternatively/additionally triggering an automatic movement of at least a portion of the mattress or chair support as taught/suggested by Van der 

Claim(s) 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Sullivan in view of Partin (or Sullivan in view of Partin and Lee) as applied to claim(s) 21 above, and further in view of US 5,291,013 A (previously cited, Nafarrate) and US 6,011,477 A (previously cited, Teodorescu).
Regarding claim 28, Sullivan as modified teaches/suggests the limitations of claim 21, as discussed above, but does not teach the system further comprises one or more movement sensors in operative communication with the monitoring unit, wherein the monitoring unit uses signals received from both the movement sensors and the sensing unit to determine the presence of a person on the mattress or chair support.
Nafarrate teaches/suggests determining the presence of a person on a mattress or chair support based on the output of a sensing unit adapted for use with the mattress or chair support and capable of providing information about the heart and respiration rate of a subject lying on or resting against the mattress or chair support (Fig. 1, mat or blanket 3) (col. 3, lines 6-22, detecting the presence or absence of a subject simply based on the presence or absence of breathing or a heartbeat). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Sullivan with the monitoring unit using the signal received from the sensing unit to determine the presence of a person on the mattress or chair support as taught and/or suggested by Nafarrate in order to additionally monitor patient location (Nafarrate, col. 3, lines 6-
Sullivan as modified does not teach the system further comprises one or more movement sensors in operative communication with the monitoring unit, and the monitoring unit uses signals received from both the movement sensors and the sensing unit to determine the presence of a person on the mattress or chair support.
Teodorescu teaches/suggests a system comprising a sensing unit for detecting movement of a subject, including movements due to respiration and heartbeats (first sensor 12; Abstract; col. 9, lines 40-47); one or more movement sensors (accelerometric sensor 22); and a monitoring unit configured to use signals received from both the movement sensor(s) and the sensing unit (e.g., col. 2, lines 4-17; col. 9, lines 40-47; etc.). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Sullivan to further comprise one or more movement sensors in operative communication with the monitoring unit, wherein the monitoring unit uses signals received from both the movement sensors and the sensing unit to determine the presence of a person on the mattress or chair support (e.g., based on heart and/or respiration rate information detected thereby) as taught/suggested by Teodorescu in order to increase reliability of the presence determination (Teodorescu, col. 9, lines 40-47). 

Claim(s) 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Sullivan in view of Partin (or Sullivan in view of Partin and Lee) as applied to claim(s) 21 above; or alternatively, over Sullivan in view of Partin (or Sullivan in view of Partin and Lee) as applied to claim(s) 21 above, and further in view of US 2007/0276270 A1 (previously cited, Tran) and US 2007/0293781 A1 (previously cited, Sims).
Regarding claim 30, Sullivan as modified teaches/suggests the limitations of claim 21, as discussed above, and further discloses the monitoring unit includes a processor (¶ [0077]) operative to (i) generate heart-rate information of the subject, based on time-dependent signals having frequency components in the range from about 0.1 to about 10 Hz, and (ii) generate respiration rate information of the subject based on time-dependent signals having frequency components in the range less than about 1 Hz (¶ [0076] wherein cardiac action analysis uses a bandpass frequency limit of 0.1-4.0 Hz, and respiration analysis uses a frequency limit from 0.01-3.0 Hz, which are reasonably "about" the claimed frequency ranges and/or cut-off values). 
Alternatively/Additionally, as one of ordinary skill in the art would readily appreciate utilized frequency cut-off values provide a quality that can be optimized, such as optimally separating a desired component of a signal (e.g., heart or respiration rate information) from extraneous noise, the ranges of about 0.1 to about 10 Hz for generating heart rate information and less than about 1 Hz for generating respiration rate information would have been obvious because it has been held that the discovery of optimum or workable ranges by routine experimentation is not inventive. See MPEP 2144.05(II).
Further alternatively/additionally, Tran discloses heart-rate information of a subject is typically in the range from about 0.1 to about 10 Hz (¶ [0275] (approximately between 0.5 Hz and 10 Hz inclusive), and Sims discloses respiration rate information is typically in the range less than about 1 Hz (¶ [0063]). It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Sullivan with the claimed frequency ranges as taught and/or suggested by Tran and Sims as a simple substitution of one known frequency range for etc.) of the signal for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 31 and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Sullivan in view of Partin.
Regarding claim 31, Sullivan teaches a system for monitoring heart and respiration rates of a human subject at rest, comprising, in operative condition: 
a sensing unit having a fluid or gas-filled pad (Abstract, fluid-filled pad) adapted for use with a mattress (¶ [0101]), for cushioning at least an upper body portion of a subject lying on or resting against the mattress (¶ [0096] where the sensor is situated directly beneath the center of the patient's chest), the sensing unit including a motion sensor for generating electrical signals in response to motion by movement of the subject (Abstract, wherein the sensor converts mechanical energy into analog voltage signals), ;
an ambient-null device comprising a fluid or gas-filled ambient pad (¶ [0073] second sensor not in contact with the body; Abstract, wherein the sensor may be incorporate into a fluid-filled pad) and an ambient motion sensor for generating electrical signals in response to ambient motion in the vicinity of the subject (Abstract, PVDF film incorporated in the pad); and
a monitoring unit operatively connected to the sensing unit and the ambient-null device (Abstract, microcomputer and associated front-end hardware), the monitoring unit configured to: (i) receive signals from the sensing unit and the ambient-null device (¶¶ [0072]-[0073] wherein the computer system receives output from the sensors), (ii) filter ambient motion indicated by the signals received by the ambient-null device from the signals received from the sensing unit (¶ [0073] subtracting sensor outputs to yield the body signal of interest), (iii) generate information 
Sullivan does not teach a first pump in fluid or gas communication with the fluid or gas filled pad for maintaining fluid or gas within the pad at a selected pressure or within a defined pressure range, or a second pump in fluid or gas communication with the fluid or gas-filled ambient pad for filling the fluid or gas-filled ambient pad. 
Partin teaches and/or suggests a system comprising sensing unit having a fluid or gas-filled pad adapted for use with a mattress and a motion sensor in gas or fluid communication with gas or fluid in the fluid or gas-filled pad for generating electrical signals in response to motion by movement of the subject (Fig. 1, cushion 10, which may alternatively comprise a wheelchair, bed, crib, etc. as described in ¶ [0010], equipped with a fluid-filled bladder 12 and a pressure sensor 16 detecting the pressure of the bladder to generate a pressure signal VPS); a monitoring unit operatively connected to the sensing unit (Fig. 1, processing circuitry) configured to generate information about a condition of the subject using the signals received from the sensing unit (Fig. 1, WT, HR, RR, etc.); and a first pump in fluid or gas communication with the fluid or gas filled pad for maintaining fluid or gas within the pad at a selected pressure or within a defined pressure range (¶ [0012] fluid pumping system (FPS) 50 for controlling the base inflation pressure of the pad). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sullivan with a first pump in fluid or gas communication with the fluid or 
As noted above, Sullivan as modified teaches initiating an action based on the information about the subject (i.e., displaying the generated information). Alternatively/Additionally, Partin teaches/suggests a similar system, as discussed above, wherein the monitoring unit is further configured to generate an alert or initiate an action based on the information about the condition of the subject (¶ [0014] activating an alarm or warning device when abnormalities or anomalies are detected). It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Sullivan with the monitoring unit being further configured to generate an alert based on the information about the condition of the subject as taught/suggested by Partin in order to notify a user of a need for immediate action. 
Regarding claim 41, Sullivan teaches and/or suggests a method of determining heart and respiration rates of a subject, the method comprising:

receiving signals generated by an ambient pressure sensor of an ambient-null device including a fluid or gas-filled ambient pad (¶ [0073] second sensor not in contact with the body; Abstract, wherein the sensor may be incorporate into a fluid-filled pad), wherein the ambient pressure sensor generates electrical signals in response to ambient motion in the vicinity of the subject (¶¶ [0072]-[0073] wherein signals from sensors are received by a computer system for data processing);
filtering ambient motion from pressure variations indicated by signals received from the pressure sensor of the sensing unit by subtracting the electrical signals generated by the ambient pressure sensor from the signals generated by the pressure sensor of the sensing unit (¶ [0073] subtracting sensor outputs to yield the body signal of interest); 
generating information about the heart and respiration rates of the subject using the signals received from the pressure sensor of the sensing unit that have been filtered to remove the ambient motion (¶ [0072] wherein respiration and heart rate 15 are calculated from the time series data); and
relaying such information to a monitoring station or individual (¶ [0078] displaying heart and respiration information, e.g., Figs. 4-5). 
Sullivan does not teach the fluid or gas-filled pad is in fluid or gas communication with a first pump configured to maintain fluid or gas within the fluid or gas-filled pad at a selected 
Partin teaches/suggests a system comprising sensing unit having a fluid or gas-filled pad adapted for use with a mattress or chair support, for cushioning at least an upper body portion of a subject lying on or resting against the mattress or chair support, and a pressure sensor in gas or fluid communication with gas or fluid in the fluid or gas-filled pad, for generating electrical signals in response to pressure variations within the fluid or gas in the pad (Fig. 1, cushion 10, which may alternatively comprise a wheelchair, bed, crib, etc. as described in ¶ [0010], equipped with a fluid-filled bladder 12 and a pressure sensor 16 detecting the pressure of the bladder to generate a pressure signal VPS); a monitoring unit operatively connected to the sensing unit (Fig. 1, processing circuitry); and a first pump in fluid or gas communication with the fluid or gas filled pad for maintaining fluid or gas within the pad at a selected pressure or within a defined pressure range (¶ [0012] fluid pumping system (FPS) 50 for controlling the base inflation pressure of the pad). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Sullivan the fluid or gas-filled pad being in fluid or gas communication with a first pump configured to maintain fluid or gas within the fluid or gas-filled pad at a selected pressure or within a defined pressure range as taught/suggested by Partin in order to optimize and/or balance measurement of heart and respiration rate components and patient comfort (Partin, ¶ [0012]). Furthermore, as Sullivan teaches/suggests the ambient-null device is a second fluid-filled pad allowing the signals generated thereby to be merely subtracted from the sensing unit signals as noted above, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Sullivan with the fluid or gas-filled ambient pad comparably being in fluid or gas communication with a second pump for filling and/or similarly 

Claim(s) 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Sullivan in view of Partin as applied to claim(s) 31 above; or alternatively, over Sullivan in view of Partin as applied to claim(s) 31 above, and further in view of US 5,610,987 (previously cited, Harley).
Regarding claim 35, Sullivan as modified teaches/suggests the limitations of claim 31, as discussed above, but does not expressly teach the pressure sensor of the sensing unit and the ambient pressure sensor of the ambient-null device are the same model of sensor. However, one of ordinary skill in the art would readily appreciate that different sensor models may have different sensor characteristics (e.g., sensitivity, resolution, linearity, range, etc.), such that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify/further modify the system of Sullivan with the pressure sensor of the sensing unit and the ambient pressure sensor of the ambient-null device being the same model of sensor in order to ensure the signals obtained by the sensing unit and ambient device are comparable and can be easily subtracted. 
Alternatively/Additionally, Harley teaches a system comprising a sensing unit having a sensor (Abtract, piezoelectric sensor); an ambient-null device having an ambient sensor, wherein the sensor of the sensing unit and the ambient sensor of the ambient-null device are the same model of sensor (Abstract, identical sensor is placed above the device to detect background noise adjacent the device); and a monitoring unit configured to process signals received from the sensing unit to 

Claim(s) 42-47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Sullivan in view of Partin (or Sullivan in view of Partin and Lee) as applied to claim(s) 21, 31 and 41 above; or alternatively, over Sullivan in view of Partin as applied to claim(s) 21, 31 and 41 above, and further in view of US 6,386,201 B1 (previously cited, Fard).
Regarding claims 42-47, Sullivan as modified teaches/suggests the limitations of claims 21, 31 and 41, as discussed above, but does not expressly teach the first pump and the second pump are the same pump, or the first pump is distinct from the second pump. However, as the sensing and ambient pads are each in communication with a pump, one of ordinary skill in the art would readily appreciate that the arrangement would inherently comprise one of the two mutually exclusive pump arrangements claimed (i.e., each pad has its own dedicated pump or both pads are connected to the same pump). Additionally, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the system of Sullivan with the other pump configuration because Applicant has not disclosed that 
Alternatively/Additionally, Fard teaches/suggests a system comprising a plurality of fluid-filled chambers, or pads (separate air chambers 14, 16, 18, 20), each in communication with a pump (air pressure sensing and changing means 24). Fard further discloses the air pressure and changing means comprises "at least one" air pressure source (col. 2, lines 38-61), e.g., compressor, suggesting the air pressure sensing and changing means may include one pump or multiple pumps for individually controlling the multiple fluid-filled chambers. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system/method of Sullivan with the first pump and the second pump being the same pump or the first pump being distinct from the second pump as taught/suggested by Fard as a simple substitution of one known one known pump arrangement for individually controlling distinct chambers or pad within a desired pressure/pressure range for another to yield no more than predictable results. See MPEP 2143(I)(B).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant's arguments do not address the rejection(s) previously made of record under 35 U.S.C. 112(b). Therefore, the rejection(s) has/have been maintained. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As noted above, though Sullivan alone does not teach the newly added limitations, Sullivan teaches/suggests the sensing and ambient pads may be fluid-filled. Partin discloses a similar system comprising a pump in communication with a fluid-filled sensing pad for maintaining fluid or gas within the pad at a selected pressure or within a defined pressure range. Partin discloses maintaining in a desired pressure range permits a balance between optimum measurement of heart and respiration components and patient comfort, and accordingly would have been an obvious modification to the system/method of Sullivan. Additionally, because Sullivan teaches/suggests the ambient device is merely a second sensing unit not contacted by the user, it would have been obvious to further modify the system/method of Sullivan with a second pump in communication with the ambient pad/device to produce comparable measuring conditions in the ambient pad, thereby allowing the signals generated by the ambient unit to be readily or reliably or accurately subtracted from the signals generated by the sensing unit (Sullivan, as described in ¶ [0073]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Meredith Weare/Primary Examiner, Art Unit 3791